Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-5, 9-10, 14-15, 18-20 and 46-56 are pending. Claims 1-5, 9-10, 14-15 and 18-20 are under examination. Claims 46-46 are withdrawn.
	

Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Drawings
The drawings in this application have been accepted.  No further action by Applicant is required.

Information Disclosure Statement
The information disclosure statement filed 7/7/2021 has been considered.  An initialed copy is enclosed.


Election/Restrictions
Applicant’s election without traverse of Group I claims 1-5, 9-10, 14-15 and 18-20 and the species (g)  drawn to one or more population(s) of T cells each population reactive with a fungal antigen, one or more populations(s) of T cells each population reactive with a viral antigen and one or more population(s) of T cells each population reactive with a tumor antigen is acknowledged.
Claim 46-56 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/3/2022.

Claim Objections
Claim 18 is objected to because of the following informalities:  Please include the full meaning of “WT1”.  Appropriate correction is required.


Claim Rejections - 35 USC § 102 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 10,  and 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zandvliet et al. Journal of Immunotherapy, April 2011, Vol. 34, No. 3, pages 307-319, cited in IDS
Claim 1-2, 10 and 20: Zandvliet et al disclose composition comprising at least two populations of  T cells i.e. CD8+ and CD4+ T cells, wherein the T cells are specific for cytomegalovirus, Epstein-Barr virus and adenovirus wherein the composition comprises defined numbers of CD8+ and CD4+ T cells.  Zandvliet et al  discloses that the CD4+ and CD8+ T cells are CD137-enriched (see Figure 5 and the section entitled "Comparison Between IFN-y-based and CD137-based Isolation of Virus-specific T Cells" on pages 315-317).
Claim 19: Zandvliet et al discloses the same composition as claim 1 and therefore said composition upon administration of the composition to the subject confers a therapeutic or protective immune response.


Claim(s) 1-2, 9-10, 14,  and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gottlieb et al. WO 2017/004678 1/12/2017 cited in IDS
Claims 1-2: Gottlieb et al discloses composition comprising at least two population of T cells, wherein each population is reactive with a fungal antigen, and wherein the composition comprises a defined number or ratio of T cells in each population, wherein the fungal  pathogens include Aspergillus terreus, Candida Krusei and Rhizopus oryzae. See abstract.
 Gottlieb et al disclose the composition comprises T cell compositions with multiple populations of T cells each reactive with a different antigen
e.g. a first T cell population is reactive with a water-soluble lysate of A. terreus and a second population of T cells is reactive with a water-soluble lysate of C. krusei. The T cell populations are characterized with respect to subpopulations of CD3+, CD4+, effector T cells and regulatory T cells having defined amounts of these cells (see page 5, line 32 - page 7, line 28; the section entitled "T cell populations", in particular; claims 3-4 and 8).
Claim 9: Gottlieb et al disclose that the T cell composition comprising a total of about 4x10^7 cells/m2 (see page 29, line 27).
Claim 10 and claim 14: Gottlieb et al  disclose  compositions comprising T cell populations reactive with A. fumigatus, cytomegalovirus, Epstein-Barr virus, adenovirus and varicella zoster virus and populations reactive with both A. terreus and C. krusei (see page 7, line 31 - page 8, line 12; claim 2).
Claim 19: Gottlieb et al discloses that the composition confers a protective immune response (see page 29, lines 9-12).

Claim(s) 1-4, 10 and 19  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al. Blood, June 1 2007, Vol. 109, No. 11, pages 4865-4872, cited in IDS.
Claims 1-4 and 10: Wang et al discloses a composition comprising at least two populations of T cells reactive with a tumor antigen i.e. T cell composition for adoptive transfer comprising tumor-primed, in vitro-activated, CD4+ T effector cells combined with CD8+ effector cells composition that provide a synergistic antitumor response in mice (see the abstract). Wang et al discloses locally priming T cells with tumors (i.e. contacting the T cells with antigen), isolating the primed CD4+ and CD8-+ T cells separately and mixing them (see the section entitled "Isolation and activation of tumor-draining lymph node (TDLN) T-cell subsets" on page 4866). The CD4+ and CD8+ T cells are administered to mice bearing tumors in equal amounts of 4 x 107 cells i.e. a 1:1 ratio (see the first paragraph of page 4866; Figure 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1 and 3-5  is/are rejected under 35 U.S.C. 103 as being unpatentable over 
Zandvliet et al. Journal of Immunotherapy, April 2011, Vol. 34, No. 3, pages 307-319, cited in IDS.
Zandvliet et al disclose composition comprising at least two populations of  T cells i.e. CD8+ and CD4+ T cells, wherein the T cells are specific for cytomegalovirus, Epstein-Barr virus and adenovirus wherein the composition comprises defined numbers of CD8+ and CD4+ T cells.  Zandvliet et al  discloses that the CD4+ and CD8+ T cells are CD137-enriched (see Figure 5 and the section entitled "Comparison Between IFN-y-based and CD137-based Isolation of Virus-specific T Cells" on pages 315-317).
Zandvliet et al does not disclose the populations in equal numbers or combined in a specific ratio of between 1:1 and 1:99 and does not disclose basing the defined number or defined ratio of T cells on a subject's clinical diagnosis or a subject’s serology.
However, it would have been prima facie obvious to a person of ordinary skill in the art as of the effective filing date that the claimed amounts of T cells  including those  the defined number or ratio based on a subject’s clinical diagnosis or  a subject’s serology  or infectious status would be arrived at in an obvious manner from the defined numbers of CD8+ and CD4+ T cells disclosed by Zandvliet et al when optimizing the T cell composition for administration  for the viral infection to be treated based on defined number of  CD8+ and CD4+ antigen reactive T cell tests and clinical diagnosis of the viral infection. Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).


Claim(s) 1, 3-5, 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gottlieb et al. WO 2017/004678 1/12/2017 cited in IDS
Gottlieb et al discloses composition comprising at least two population of T cells, wherein each population is reactive with a fungal antigen, and wherein the composition comprises a defined number or ration of T cells in each population, wherein the fungal  pathogens include Aspergillus terreus, Candida krusei and Rhizopus oryzae. See abstract.
 Gottlieb et al disclose the composition comprises T cell compositions with multiple populations of T cells each reactive with a different antigen
e.g. a first T cell population is reactive with a water-soluble lysate of A. terreus and a second population of T cells is reactive with a water-soluble lysate of C. krusei. The T cell populations are characterized with respect to subpopulations of CD3+, CD4+, effector T cells and regulatory T cells having defined amounts of these cells (see page 5, line 32 - page 7, line 28; the section entitled "T cell populations", in particular; claims 3-4 and 8).
Gottlieb et al  disclose  compositions comprising T cell populations reactive with A. fumigatus, cytomegalovirus, Epstein-Barr virus, adenovirus and varicella zoster virus and populations reactive with both A. terreus and C. krusei (see page 7, line 31 - page 8, line 12; claim 2).
Gottlieb et al does not disclose the populations in equal numbers or combined in a specific ratio of between 1:1 and 1:99 and does not disclose basing the defined number or defined ratio of T cells on a subject's clinical diagnosis or a subject’s serology.
However, it would have been prima facie obvious to a person of ordinary skill in the art as of the effective filing date that the claimed amounts of T cells  including those  the defined number or ratio based on a subject’s clinical diagnosis or  a subject’s serology  or infectious status would be arrived at in an obvious manner starting from the numbers/ratios disclosed by Gottlieb et al and serology tests such as those disclosed by Gottlieb et al for determining reactivity of T cells to the antigens and clinical diagnosis of infection when optimizing the T cell composition for administration  for the viral infection to be treated. Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Claim(s) 1 and 5  is/are rejected under 35 U.S.C. 103 as being unpatentable over 
Wang et al. Blood, June 1 2007, Vol. 109, No. 11, pages 4865-4872, cited in IDS.
Wang et al discloses a composition comprising at least two populations of T cells reactive with a tumor antigen i.e. T cell composition for adoptive transfer comprising tumor-primed, in vitro-activated, CD4+ T effector cells combined with CD8+ effector cells composition that provide a synergistic antitumor response in mice (see the abstract). Wang et al discloses locally priming T cells with tumors (i.e. contacting the T cells with antigen), isolating the primed CD4+ and CD8-+ T cells separately and mixing them (see the section entitled "Isolation and activation of tumor-draining lymph node (TDLN) T-cell subsets" on page 4866). The CD4+ and CD8+ T cells are administered to mice bearing tumors in equal amounts of 4 x 107 cells i.e. a 1:1 ratio (see the first paragraph of page 4866; Figure 1).
Wang et al does not disclose does not disclose basing the defined number or defined ratio of T cells on a subject's clinical diagnosis or a subject’s serology or infectious status.
However, it would have been prima facie obvious to a person of ordinary skill in the art as of the effective filing date that the defined number or ratio based on a subject’s clinical diagnosis or  a subject’s serology  or infectious status would be arrived at in an obvious manner starting from the numbers/ratios and T cell reactivity tests and clinical diagnosis of cancer when optimizing the T cell composition for administration  for the cancer to be treated. Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Allowable Subject Matter
The elected species drawn to drawn to  a composition comprising one or more population(s) of T cells each population reactive with a fungal antigen, one or more populations(s) of T cells each population reactive with a viral antigen and one or more population(s) of T cells each population reactive with a tumor antigen is found allowable. In addition, the subject matter of claim 18 is found allowable except that the claims is objected for minor informality set forth above.

Status of the Claims
Claims 1-5, 9-10, 14-15 and 19-20 are rejected. Claim 18 is objected to. Claims 46-56 are withdrawn.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUWATOSIN A OGUNBIYI whose telephone number is (571)272-9939. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 5712720835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OLUWATOSIN A OGUNBIYI/           Primary Examiner, Art Unit 1645